Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00076-CR

                                      IN RE Robert RODRIGUEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 12, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 5, 2020, relator filed a petition for writ of mandamus. After considering the

petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM

Do not publish




1
  This proceeding arises out of Cause No. 1990-CR-1294, styled The State of Texas v. Robert Rodriguez, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.